If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                     February 25, 2020
                Plaintiff-Appellee,

 v                                                                   No. 338742
                                                                     Oakland Circuit Court
 DAMITRICE DESHAWN VANN,                                             LC No. 2010-234339-FC

                Defendant-Appellant.


 PEOPLE OF THE STATE OF MICHIGAN,

                Plaintiff-Appellant,

 v                                                                   No. 344432
                                                                     Oakland Circuit Court
 DAMITRICE DESHAWN VANN,                                             LC No. 2010-234339-FC

                Defendant-Appellee.


                                         ON REMAND


Before: TUKEL, P.J., and K.F. KELLY and M.J. KELLY, JJ.

PER CURIAM.

        This case returns to this Court by order of our Supreme Court to consider this case “on the
merits.” People v Vann, ___ Mich ___; 936 NW2d 305, 306 (2019). In 2011, a jury convicted
defendant of armed robbery, MCL 750.529; carjacking, MCL 750.529a; larceny of a firearm, MCL
750.357b; and possession of a firearm during the commission of a felony (felony-firearm), MCL
750.227b. In March 2011, the trial court sentenced defendant to 22 years and 9 months to 60
years’ imprisonment for armed robbery and carjacking, 4 to 20 years’ imprisonment for larceny of
a firearm, and a consecutive 2 years’ imprisonment for felony-firearm. Based on our review of
the merits of defendant’s and the prosecution’s appeals, we affirm the trial court’s order granting


                                               -1-
defendant a new trial on the grounds of ineffective assistance of counsel. Accordingly, we vacate
defendant’s convictions and sentences, and we remand the case for a new trial.

                                            I. FACTS

                                   A. UNDERLYING FACTS

       This Court previously summarized the underlying facts of this case in People v Vann,
unpublished per curiam opinion of the Court of Appeals, issued June 19, 2012 (Docket No.
304041) [Vann I], p 1-2:

               At about 2:30 a.m. on September 12, 2010, Tracey Mills parked at North
       Park Towers Apartments where she lived. Mills did not see anyone outside and was
       startled when she noticed two men at the well-lit entrance of the apartment building.
       She identified one man as defendant Vann and the other as his codefendant, Alex
       Jerome Perry, Jr. When Mills swiped her fob to gain access to the building, Vann
       knocked her hand down and pointed a gun to her forehead. Mills tried to run away,
       but was wearing high heels and fell. When she fell, Mills’ purse, keys, and .380
       semi-automatic handgun, for which she had a concealed weapons permit, fell out
       onto the ground. Mills testified that Vann took her keys and that Perry took her
       purse and gun. The two men ran to Mills’ car, Vann got in the driver’s seat, and the
       men left quickly. Mills called the police as soon as her attackers fled. Mills provided
       police with detailed descriptions of her attackers.

                Mills testified that during the evening of September 12, 2010, she saw Vann
       in the food court area of the Motor City Casino, where she worked, and immediately
       identified him as one of her attackers. Samantha Gibbs testified that she was with
       Vann and Perry at the Motor City Casino in the early morning hours of September
       11, 2010. And Gibbs and Perry testified that Vann was ejected from the casino after
       Vann and Mills had a verbal altercation. However, Mills denied that an altercation
       occurred or that she ever saw Vann or Perry before September 12, 2010.

                Mills further testified that on September 19, 2010, at about 1:00 a.m., she
       saw Perry place a food order at a computer kiosk, go to the counter [sic] speak with
       Mills’ supervisor, and then “rush” out of the food court without his food. Someone
       else returned to pick up the order. Mills kept Perry’s receipt, which had his name
       on it, and provided it to Southfield Police Detective Mark Ryder.

              Mills later identified Perry in a photographic array. When interviewed,
       Perry gave Vann’s name to Detective Ryder. Mills identified Vann in a different
       photographic lineup. In an interview with Detective Ryder, Vann stated he was not
       sure where the North Park Towers Apartments were and denied involvement in the
       crimes. Also, at trial, Vann’s mother and a family friend testified that Vann was at
       his mother’s house at the time of the crimes.

              On September 21, 2010, Mills wrote a statement about Perry coming to the
       casino on September 19, 2010. On cross-examination, Perry’s defense counsel


                                                -2-
       questioned Mills about her written statement: particularly, that Mills saw Perry
       “rush” out of the food area. When asked what she meant by “rushed,” Mills
       answered, “I don’t know if I can say what my supervisor told me, but that’s the
       information I got from my supervisor.” Mills went on to testify that her description
       of Perry rushing was made on the basis of both what she saw and what her
       supervisor told her. Perry’s defense counsel questioned Mills, asking, “So now it’s
       what you saw and what you were informed of?” On redirect examination, the
       prosecution moved to have the September 21, 2010 written statement admitted as a
       prior consistent statement to rebut the inference that Mills’ trial testimony was a
       recent fabrication. The trial court admitted the statement over Perry’s objections.

               Also relevant to this appeal, during Vann’s interview, Detective Ryder
       asked if Vann had a gun and then stated, “According to Alex [Perry] you carried it
       [a gun] a lot.” Before trial, the trial court struck this statement. At trial, Perry denied
       that Vann carried a gun. In response, the prosecutor referred Perry to a statement
       he made to Detective Ryder, in which he stated, “I’ve known him [Vann] for
       carrying a gun.” Perry continued to testify that he never said Vann carried a gun.
       Vann moved for a mistrial on the basis of Perry’s testimony. The trial court denied
       the motion.

        In October 2010, about five weeks after the robbery, Mills’s gun was found in a drug house
in the possession of Nathan Steciak. Steciak is 6’2” and had short hair in a “wave” and “a little
bit of fuzz on his chin” when he was arrested. Steciak was not charged in connection with this
case and defendant’s trial attorney, Todd Kaluzny, did not notice information about the recovery
of Mills’s gun in the discovery materials sent to him before trial began. Consequently, Kaluzny
did not use this information as part of his defense strategy at trial.

                                   B. PROCEDURAL HISTORY

        The procedural history of this case is long and twisted. We will simplify the procedural
history as much as possible, but ultimately it boils down to this: the trial court, in considering a
motion for new trial, found that defendant received ineffective assistance of trial counsel. The
prosecutor has appealed that order, but we agree that defendant’s trial counsel, Todd Kaluzny, was
ineffective and that defendant was prejudiced. We therefore affirm the grant of a new trial to
defendant, and need not consider any other issue on appeal; our disposition of the ineffective
assistance issue affords defendant the full measure of relief, a new trial, which an appeal on the
merits could grant. We therefore do not consider any other issue in this appeal.

         Following trial, defendant appealed his conviction as of right, claiming several trial errors
which we need not detail here. This Court affirmed defendant’s convictions in Vann I, unpub op
at 1, 7.

       Following this Court’s ruling in Vann I, defendant filed a motion pursuant to MCR 6.428;
the motion asked the trial court to reissue the judgment of sentence so that defendant could pursue
a claim that he had received ineffective assistance of appellate counsel in his direct appeal leading
up to Vann I. On direct appeal in Vann I, defendant had been represented for a time by attorney
Robert Slameka. The Attorney Discipline Board had found that Slameka engaged in professional


                                                  -3-
misconduct, and a suspension from the practice of law went into effect during the course of the
appeal. In that appeal, a brief was filed in the name of a different attorney, but that brief apparently
was written by Slameka, as the attorney whose name appeared on the brief represented that he had
not written it. Both parties stipulated to the trial court reissuing the judgment of sentence so that
defendant could directly appeal. Our Supreme Court summarized defendant’s situation with
regard to Slameka:

       Although the defendant purportedly received an appeal of right, the substitution of
       counsel filed in the Court of Appeals on November 23, 2011 resulted in both
       attorneys disclaiming responsibility for representing the defendant. The defendant
       was left without counsel of record for the remainder of the appeal, from a point
       before the filing of the brief on appeal. Accordingly, as both parties concede, the
       defendant was deprived of his right to a direct appeal with counsel. The remedy
       for this constitutional error is the reinstatement of the appeal. [Vann, ___ Mich
       ___; 936 NW2d 305-306.]

       Thus, the Supreme Court effectively vacated this Court’s opinion in Vann I, as the Supreme
Court found that defendant had been denied his right to counsel in this Court, even though the
Supreme Court’s order only expressly addressed our more recent opinion in People v Vann,
unpublished per curiam opinion of the Court of Appeals, issued April 23, 2019 (Docket No.
338742) [Vann II], vacated ___ Mich ___; 936 NW2d 305, 306 (2019).1 Vann, ___ Mich ___;
936 NW2d 305-306.

        While the litigation regarding defendant’s appellate representation was proceeding,
defendant pursued a parallel track: following the trial court’s reissuance of the judgment of
sentence, he filed an appeal and a motion to remand for an evidentiary hearing, claiming that he
had received ineffective assistance of trial counsel. The trial court granted the motion and
conducted an evidentiary hearing, at which several witnesses testified, including defendant’s trial
attorney. Following the hearing, the trial court found that defendant had received ineffective
assistance of counsel, and ordered a new trial. The prosecutor separately appealed that order, and
the case was consolidated with defendant’s appeal in Vann II, in which we held that MCR 6.428
did not provide a basis for the trial court’s exercise of jurisdiction. We thus vacated, without
prejudice, the finding of ineffective assistance of counsel and dismissed that appeal. As our ruling
in that regard also was part of Vann II, it too was vacated by the Supreme Court’s remand order.
Vann, 936 NW2d at 305-306. The remand order further directed us to consider “the parties’
appeals on the merits,” which necessarily includes the prosecutor’s appeal of the finding of



1
  In addition to the suspension which took effect during Vann’s direct appeal, Slameka later was
disbarred for his conduct in representing Vann; the Attorney Discipline Board made findings of
numerous false statements by Slameka, among other acts of misconduct. However, the Attorney
Discipline Board apparently did not reach the issue of whether Slameka had forged the other
attorney’s     signature.        See     http://www.adbmich.org/coveo/notices/2018-05-17-17n-
07.pdf#search=%2220567%20slameka%20robert (last visited February 9, 2020).




                                                  -4-
ineffective assistance of counsel. Id. Thus, the prosecutor’s appeal of the trial court’s finding of
ineffective assistance of counsel is properly before us.2

                        II. INEFFECTIVE ASSISTANCE OF COUNSEL

                                  A. STANDARD OF REVIEW

        “Whether defense counsel performed ineffectively is a mixed question of law and fact; this
Court reviews for clear error the trial court’s findings of fact and reviews de novo questions of
constitutional law.” People v Trakhtenberg, 493 Mich. 38, 47; 826 NW2d 136 (2012). “A finding
is clearly erroneous if it leaves this Court with a definite and firm conviction that the trial court
made a mistake.” People v Dillon, 296 Mich. App. 506, 508; 822 NW2d 611 (2012).

                                          B. ANALYSIS

        A “defendant has the burden of establishing the factual predicate for his claim of ineffective
assistance of counsel. . . .” People v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999).

               Effective assistance of counsel is presumed, and the defendant bears a heavy
       burden of proving otherwise. To establish an ineffective assistance of counsel
       claim, a defendant must show that (1) counsel’s performance was below an
       objective standard of reasonableness under prevailing professional norms and (2)
       there is a reasonable probability that, but for counsel’s error, the result of the
       proceedings would have been different. [People v Lockett, 295 Mich. App. 165, 187;
       814 NW2d 295 (2012) (citations omitted).]

The “reasonable probability” standard can be satisfied by less than a preponderance of the
evidence. Trakhtenberg, 493 Mich. at 56.

        The “reviewing court must not evaluate counsel’s decisions with the benefit of hindsight,”
but should “ensure that counsel’s actions provided the defendant with the modicum of
representation” constitutionally required. People v Grant, 470 Mich. 477, 485; 684 NW2d 686
(2004), citing Strickland v Washington, 466 U.S. 668, 689; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984).
“Defense counsel is given wide discretion in matters of trial strategy because many calculated risks
may be necessary in order to win difficult cases.” People v Unger, 278 Mich. App. 210, 242; 749
NW2d 272 (2008). Thus, there is a “strong presumption that trial counsel’s performance was
strategic,” and “[w]e will not substitute our judgment for that of counsel on matters of trial
strategy[.]” Id. at 242-243.




2
  Given the remand from the Supreme Court, we ordinarily would give the parties the opportunity
to file new briefs, as all of the briefs were filed before we issued our opinion in Vann II and before
the Supreme Court’s order vacating Vann II. However, we find that the parties’ briefing in the
prosecutor’s appeal of the finding of ineffective assistance of counsel fully presented that issue;
and as we find that issue dispositive, we see no need for additional briefing.


                                                 -5-
       Judicial scrutiny of counsel’s performance must be highly deferential. It is all too
       tempting for a defendant to second-guess counsel’s assistance after conviction or
       adverse sentence, and it is all too easy for a court, examining counsel’s defense
       after it has proved unsuccessful, to conclude that a particular act or omission of
       counsel was unreasonable. A fair assessment of attorney performance requires that
       every effort be made to eliminate the distorting effects of hindsight, to reconstruct
       the circumstances of counsel’s challenged conduct, and to evaluate the conduct
       from counsel’s perspective at the time. [Strickland, 466 U.S. at 689 (citation
       omitted).]

“Yet a court cannot insulate the review of counsel’s performance by calling it trial strategy.”
Trakhtenberg, 493 Mich. at 52. “The inquiry into whether counsel’s performance was reasonable
is an objective one and requires the reviewing court to determine whether, in light of all the
circumstances, the identified acts or omissions were outside the wide range of professionally
competent assistance.” People v Vaughn, 491 Mich. 642, 670; 821 NW2d 288 (2012) (quotation
marks and citation omitted). Accordingly, the reviewing court must consider the range of potential
reasons that counsel might have had for acting as he or she did. Id.

        Furthermore, with regard to prejudice, as noted, to obtain a new trial on ineffective
assistance grounds, a defendant must show that “there is a reasonable probability that, but for
counsel’s errors, a different outcome would have resulted.” Jackson, 292 Mich. App. at 600-601.
“A reasonable probability is a probability sufficient to undermine confidence in the outcome.”
(quotation marks and citation omitted). To meet this standard, a defendant does not have to show
that the evidence would have ensured acquittal, id. at 397, nor is a defendant even required to show
that counsel’s failure more likely than not altered the outcome, Harrington v Richter, 562 U.S. 86,
112; 131 S. Ct. 770; 178 L. Ed. 2d 624 (2011). Nevertheless, “[t]he likelihood of a different result
must be substantial, not just conceivable.” Id. “[W]here there is relatively little evidence to
support a guilty verdict to begin with (e.g., the uncorroborated testimony of a single witness), the
magnitude of errors necessary for a finding of prejudice will be less than where there is greater
evidence of guilt.” Trakhtenberg, 493 Mich. at 56.

                   C. DEFICIENT PERFORMANCE BY TRIAL COUNSEL

        In this case, following the evidentiary hearing, the trial court granted defendant a new trial
on ineffective assistance grounds. The trial court resolved the first prong—the reasonableness of
defense counsel’s performance—by noting that Kaluzny admitted “that it wasn’t a strategic
decision” to not pursue information about the circumstances of the recovery of the gun; the gun
was seized in a drug house, in the possession of a third-party, some time after the armed robbery
for which defendant was convicted. The trial court also found that defendant was prejudiced by
Kaluzny’s deficient performance because there was a reasonable probability that the result of trial
would have been different if Kaluzny had introduced evidence that Steciak was found with Mills’s
gun and met at least part of her description of the gunman who robbed her. We agree.

        The trial court did not err by concluding that defense counsel’s performance fell below an
objective standard of reasonableness. Although the prosecutor provided defense counsel with
discovery information stating that Mills’s stolen gun had been recovered by the Detroit Police
Department, defense counsel made no attempt to investigate the facts surrounding the gun’s


                                                 -6-
recovery, which would have led to the information that the gun was recovered in Steciak’s
possession. Significantly, at the evidentiary hearing, Kaluzny acknowledged that the failure to
investigate this matter was not a strategic choice. “[S]trategic choices made after less than
complete investigation are reasonable precisely to the extent that reasonable professional
judgments support the limitations on investigation. In other words, counsel has a duty to make
reasonable investigations or to make a reasonable decision that makes particular investigations
unnecessary.” Strickland, 466 U.S. at 690-691. Instead, according to Kaluzny’s testimony, he
either missed the entry in the discovery packet about recovery of the gun or, if he saw it, he failed
to follow up due to an oversight. Had Kaluzny been aware of the gun’s recovery, he believed that
as a thorough attorney he would have followed up to obtain information regarding the gun’s
seizure. In short, Kaluzny’s failure to pursue information about the recovery of the gun arose from
error on his part; it was not a strategic decision made on the basis of any investigation or analysis
at all. Accordingly, defense counsel’s performance fell below the professional norm. See id.

                                           D. PREJUDICE

       The record makes clear that defendant was prejudiced by Kaluzny’s deficient performance.
The prosecution’s case hinged on Mills’s identification of defendant and Perry as her assailants.
There was no physical evidence linking defendant and Perry to the crime and defendant and Perry
were not found with Mills’s stolen property. In fact, Steciak was the only individual found with
any of Mills’s stolen property—her gun. Furthermore, there no were videos or surveillance
photographs of the robbery and Mills was the only witness to the robbery. Consequently, there
was no other corroboration for Mills’s testimony. While there were inconsistencies in defendant’s
statements to police and Perry admitted that he and defendant had gone to an apartment building
in Southfield in September 2010, this is not proof of armed robbery.3 Additionally, both men
denied committing the robbery. Defendant also presented an alibi defense; and, although Mills
denied ever seeing defendant and Perry before the robbery, the defense argued and presented
evidence that Mills may have recognized them from an altercation at the casino in September 2010.

        In this context, the reliability of Mills’s identification was a pivotal issue at trial; but there
was no corroboration for her identification, and there were inconsistencies in her statements. The
discrepancies in her various descriptions of the assailants included, for example, different accounts
of the heights of her assailants relative to each other, whether they both had dark or light
complexions, and whether they were wearing hats.4 The robbery took place relatively quickly,
meaning that Mills’s opportunity to observe the robbers was relatively brief; and Mills failed to
notice certain distinguishing features, such as tattoos on defendant’s face and tattoos on Perry’s
hands. Mills also hesitated when selecting defendant from the photograph array. It should be
noted, however, that Mills described the gunman as having long braided hair. This description is
consistent with Mills’s description, but may not have been consistent with Steciak’s; as noted


3
  Perry’s statement to police about Vann going with him to an apartment in Southfield also was
inadmissible hearsay as against Vann. See MRE 801(d); Crawford v Washington, 541 U.S. 36, 124
S. Ct. 1354, 158 L. Ed. 2d 177 (2004).
4
 Mills needed to have her memory refreshed at trial to remember that Perry wore a baseball hat
during the robbery.


                                                   -7-
earlier, Steciak had short hair with a “wave” and “a little bit of fuzz on his chin” when he was
arrested in October 2010, but his hair style at the time of the robbery in September 2010 is
unknown.

        Given that the prosecution’s case rested on the uncorroborated testimony of a single
witness, the inconsistencies in Mills’s descriptions of the robbers are particularly important. In
terms of height of her assailants, Mills testified that, while wearing heels, she was “face-to-face”
with the gunman, presumably defendant; Mills is 5’7” and was wearing 3½ or 4 inch heels on the
night of the robbery, making her 5’10” or 5’11.” Defendant is 5’8” or 5’9” without shoes and,
therefore, would have been about eye level with Mills when wearing shoes. But Mills also testified
that the gunman was the taller of her two assailants. Perry is taller than defendant, but Steciak,
who is 6’2”, is taller than Perry. However, immediately after the robbery, Mills also provided two
additional points about the gunman. First, Mills indicated with her hands how tall the gunman
was. The police officer who observed this estimated that based on the placement of Mills’s hands
the gunman was 6’2.” This 6’2” height, however, is not consistent with the 5’10” height Mills
verbalized to the 911 operator shortly after the robbery. When taken together, Mills gave four
separate statements of the height of the man who pointed the gun at her. Defendant fits only two
of these descriptions and Steciak fits the other two descriptions.

         Additionally, Mills failed to notice any teardrop tattoos on the gunman’s face. Steciak does
not have any face tattoos, but defendant had teardrop tattoos on his face. While a police officer
who interviewed defendant testified that the teardrop tattoos on defendant’s face are easy to miss,
it is quite obvious that a witness also would not notice tattoos on a person, such as Steciak, who
does not have them. Furthermore, Mills testified at trial that while both of her assailants were
African American males, the gunman had a lighter complexion than the second individual, Perry.
The police officer who arrested Steciak described him as a black male with a “light complexion”
and Mills described defendant as having a “caramel complexion” and that any statement she made
about an assailant with a “dark brown complexion” would have been only in reference to Perry.
Steciak and defendant both have lighter skin tones than Perry. Consequently, Mills’s description
of the gunman having a lighter complexion than Perry could apply to either defendant or Steciak.

        Finally, and perhaps most importantly, Steciak, not defendant or Perry, was found with
Mills’s gun. A police officer testified at the evidentiary hearing that it is not uncommon for a gun
at a drug house, such as where Steciak was found in possession of Mills’s gun, to change hands
multiple times and to be used more to defend the drug house than as any one individual’s weapon.
Consequently, the fact that Steciak was found with the gun may not be particularly probative of
whether he stole it from Mills. On the other hand, the gun itself is the only piece of objective,
physical evidence of the crime, and given that Steciak was the individual found with it, the jury
may have considered this particularly persuasive evidence if it had been presented at trial.

       Although Steciak did not confess to the robbery, information about the seizure of the gun
and the presentation of photographs of Steciak from 2010 would have enabled the jury to compare
Steciak’s appearance to Mills’s descriptions. While there are certainly differences in the
appearances of Steciak and defendant, for example the previously noted differences in hair styles,
Steciak fit other aspects of Mills’s description of the gunman and was found with her gun.
Consequently, there is a reasonable probability that the availability of an alternative suspect, who
according to witness descriptions matched aspects of Mills’s various descriptions of the gunman,


                                                -8-
could have created reasonable doubt about defendant’s guilt; this is particularly so given that there
was no physical evidence linking defendant to the crime, Mills was the only witness, and Steciak
was found in possession of the gun. In other words, Steciak’s existence as a viable suspect, when
considered in light of the inconsistencies in Mills various statements, would have further
undermined the reliability of Mills’s identification of defendant. The notion of Steciak as an
alternative suspect also would have been wholly consistent with defendant’s claimed alibi defense
and his assertion that Mills recognized him from an altercation at the casino shortly before the
robbery.

        As noted by the prosecutor, Steciak’s possession of the gun does not conclusively establish
that he stole the weapon.5 But defendant was not required to prove Steciak’s guilt beyond a
reasonable doubt or to show that presentation of this evidence would have ensured his acquittal.
See Ackley, 497 Mich. at 397. The fact remains that Steciak—like defendant—matches portions
of Mills’s varying descriptions of the gunman, and Steciak—unlike defendant—was found in
possession of her stolen gun, making it reasonably probable that the jury would have reached a
different conclusion about the reliability of Mills’s identification had it heard that evidence. In
these circumstances, where the prosecution’s case hinged wholly on Mills’s testimony, the trial
court did not clearly err by concluding that Kaluzny’s failure to investigate and present evidence
about Steciak undermined the reliability of the verdict. See id.; People v Douglas, 496 Mich. 557,
586; 852 NW2d 587 (2014). Accordingly, defendant met his burden of establishing ineffective
assistance of counsel.

        In contrast to this conclusion, the prosecutor makes two additional arguments. First, the
prosecutor argues that the trial court failed to apply the correct standards for determining prejudice
in the ineffective assistance context. The trial court, however, correctly identified the prejudice
standard, concluding that there was a “substantial likelihood or reasonable probability of a
different result” in this case. See Ackley, 497 Mich. at 397. The trial court in fact had the chance
to review the photographs of Steciak and to consider witness descriptions of Steciak, and then
made its finding that there was a substantial likelihood or reasonable probability of a different
result in the case if the evidence relating to Steciak had been presented. The prosecutor has not
shown error in this regard.

         Second, the prosecutor’s assertion that the trial court’s findings were erroneous because
the trial court forgot about key evidence is meritless. The trial court asked the parties if the incident
recall list was provided to Kaluzny before trial. The prosecutor did, in fact, provide the incident
recall list to Kaluzny before trial and the trial court found that no Brady violation occurred.6
Consequently, the trial court effectively resolved the prosecutor’s concerns about whether the
incident recall list was provided by the prosecutor to defense counsel and, therefore, the prosecutor


5
  The unexplained possession of stolen property can, however, support the conclusion that the
possessor committed larceny. See People v Hutton, 50 Mich. App. 351, 357; 213 NW2d 320 (1973).
“Although cases decided before November 1, 1990, are not binding precedent, MCR 7.215(J)(1),
they nevertheless can be considered persuasive authority.” In re Stillwell Trust, 299 Mich. App.
289, 299 n 1; 829 NW2d 353 (2012) (citation omitted).
6
    Brady v Maryland, 373 U.S. 83; 83 S. Ct. 1194; 10 L. Ed. 2d 215 (1963).


                                                  -9-
has not shown error on this basis. More generally, while the trial court asked on the second day
of the hearing whether the arresting officer had testified, the prosecutor has not explained how this
invalidates the trial court’s findings. Although the prosecutor characterizes the police officer’s
testimony as compelling, he did not actually know where or how Steciak obtained the gun, and his
testimony certainly does not render the trial court’s findings clearly erroneous. Notwithstanding
the trial court’s need to be reminded that the police officer testified, the trial court understood the
salient issues and determined that defendant was deprived of the effective assistance of counsel.
The prosecutor has not shown error.

                                        III. CONCLUSION

       Because defendant’s trial counsel was ineffective, we affirm the trial court’s order granting
defendant’s motion for a new trial. Consequently, the issues raised by defendant in Docket No.
338742 are moot.

        Defendant’s convictions are vacated and we remand for a new trial. We do not retain
jurisdiction.

                                                               /s/ Jonathan Tukel
                                                               /s/ Kirsten Frank Kelly
                                                               /s/ Michael J. Kelly




                                                 -10-